Citation Nr: 9907127	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-29 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to May 7, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran (appellant's father), and the 
appellant's brother 


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran, the appellant's father, had active military 
service from August 1941 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1998, the appellant testified 
at a personal hearing before the undersigned member of the 
Board by means of videoconference.  At that hearing, with the 
consent of the appellant, testimony was also offered by the 
appellant's brother in connection with a separate appeal 
which that brother has before the Board.  The appellant's 
father also offered testimony.  A transcript of that hearing 
has been furnished to the appellant and is of record.  At 
that hearing, the appellant submitted additional evidence in 
support of his appeal along with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In a March 1997 letter, the RO notified the veteran that 
his combined disability evaluation was 100 percent, effective 
from June 12, 1989; he was also notified that basic 
eligibility for Dependents' Educational Assistance was 
established from June 12, 1989. 

2.  On May 7, 1997, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.  

3.  In May 1997, the RO notified the appellant that he was 
entitled to receive Chapter 35 education benefits, and that 
his eligibility would expire on June 12, 1997.  He was also 
notified that benefits could not be paid for periods of 
enrollment prior to May 7, 1996.


CONCLUSION OF LAW

There is no legal basis for entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment prior to May 7, 1996.  
38 U.S.C.A. §§ 3500, 3512 (West 1991); 38 C.F.R. 
§§ 21.3041, 21.4131(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii).  The basic beginning date of an eligible 
child's period of eligibility is his or her eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the basic ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 
38 C.F.R. § 21.3041.  If VA "first finds" that the parent 
from whom eligibility is derived has a service-connected 
total disability permanent in nature, after the eligible 
person's eighteenth birthday but before the person's twenty-
sixth birthday, then such period shall extend 8 years after 
the date on which VA first finds that the parent from whom 
eligibility is derived has a service-connected total 
disability permanent in nature.  38 U.S.C.A. § 3512(a)(3).  
The term "first finds" as used in 38 U.S.C.A. § 3512 means 
the effective date of the rating or the date of notification 
to the veteran from whom eligibility is derived establishing 
a service-connected total disability permanent in nature 
whichever is more advantageous to the eligible person.  38 
U.S.C.A. § 3512(d).  In no case will the basic ending date 
for eligibility be extended beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

In the present case, the appellant's father (the veteran) has 
been rated as having a total disability permanent in nature 
resulting from service-connected disability, effective from 
June 12, 1989.  Evidence of record is to the effect that the 
appellant was born on April [redacted], 1969.  Therefore, he was 
twenty years of age as of the effective date (June 12, 1989) 
of VA's finding that the veteran (the individual from whom 
eligibility is derived) was entitled to a total disability 
permanent in nature resulting from service-connected 
disability. 38 U.S.C.A. § 3512(d).  Accordingly, since the 
appellant was over 18 years of age but under 26 years of age, 
the RO determined that the appellant's period of eligibility 
ran to June 12, 1997 (eight years after the date (June 12, 
1989) that VA "first found" that the veteran had a service-
connected total disability permanent in nature).  38 U.S.C.A. 
§ 3512(a)(3).

However, the RO also determined that the appellant was not 
entitled to retroactive benefits prior to May 7, 1996, and 
the present appeal ensued.  

The basic facts of this case are not in dispute.  In March 
1997, the RO notified the veteran that he was awarded a 
combined total disability evaluation, effective from June 12, 
1989.  He was also notified that basic eligibility to 
Dependents' Educational Assistance was established from June 
12, 1989. 

On May 7, 1997, the RO received the appellant's VA Form 22-
5490, Application for Survivors' and Dependents' Educational 
Assistance.  The appellant also submitted a copy of a 
transcript from the University of Texas reflecting enrollment 
from spring 1988 through summer 1992 and a billing invoice 
reflecting enrollment from November 1996 to January 1997. 

The appellant essentially contends that he should be entitled 
to Chapter 35 educational assistance benefits retroactive to 
June 12, 1989, the effective date of the veteran's 100 
percent disability evaluation. 

For purposes of this case, the applicable regulation provides 
that the commencing date of an award of Chapter 35 
educational assistance benefits will be determined based on 
the latest of the following dates:  the date certified by the 
educational institution; or the date one year prior to the 
VA's receipt of the claimant's application or enrollment 
certification, whichever is later.  38 C.F.R. § 21.4131(a). 

The Board acknowledges that the appellant has Chapter 35 
eligibility, as indicated in the May 1997 RO determination, 
which expired on June 12, 1997.  See 38 U.S.C.A. § 3512(a); 
38 C.F.R. § 21.3041(a).  Nevertheless, the law is clear that, 
irrespective of eligibility criteria, the commencing date of 
an award of educational assistance benefits may not begin 
earlier than one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
See 38 C.F.R. § 21. 4131(a).  In the present case, the 
appellant's claim was received on May 7, 1997.  As such, the 
earliest date that an award of educational assistance 
benefits could commence is May 7, 1996, the date one year 
prior to the date of receipt of the appellant's claim for 
benefits.  

The Board notes that the appellant's file contains numerous 
statements and arguments in support of his claim, advanced by 
both him and the veteran on his behalf, including testimony 
at a June 1998 hearing before the undersigned Member of the 
Board.  Also present at that hearing was the appellant's 
brother who also had a pending appeal regarding Chapter 35 
benefits which is addressed in a separate decision. 

With regard to the appellant's contentions, the Board first 
points out that the purpose of Chapter 35 Survivors' and 
Dependents' Educational Assistance benefits is to provide 
"opportunities for education to children whose education 
would otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a [service-connected 
disability], and for the purpose of aiding such children in 
attaining the educational status which they might normally 
have aspired to and obtained but for the disability or death 
of such parent."  38 U.S.C.A. § 3500.  In Erspamer v. Brown, 
the United States Court of Veterans Appeals (Court) indicated 
that the intent of the Chapter 35 statue was clear on its 
face.  Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996).  
In that case, the appellant, the veteran's son, sought 
educational assistance under Chapter 35 for a law school 
education that he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.  The veteran had died in December 1980, when the 
appellant was 25 years old; however, service connection was 
not established for the veteran's death until 1990.  In 1991, 
the appellant in Erspamer filed a claim for retroactive 
Chapter 35 benefits; he was 35 years old when he filed that 
claim.  The appellant contended that if not for the RO's 
delay in granting service connection for the cause of his 
father's death, he would have been awarded educational 
assistance for his law school education.  The Court rejected 
the appellant's arguments, holding that by not submitting an 
application for Chapter 35 benefits during the period of 
eligibility, there was simply no legal basis to award 
educational assistance benefits many years after the period 
of eligibility, and to hold otherwise would conflict with the 
express intent of Chapter 35.  Id.  

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant retroactive educational assistance benefits for 
enrollment prior to May 7, 1996.  Initially, the Board 
acknowledges that in the May 1997 RO determination, the 
appellant was awarded Chapter 35 benefits effective from May 
7, 1996, and expiring on June 12, 1996, the date his 8 year 
period of eligibility expired.  See 38 U.S.C.A. § 3512(a)(3).  
Significantly, the Board notes that apart from eligibility 
status, VA regulations prohibit awards of educational 
assistance benefits for a period of enrollment prior to one 
year before the receipt of the application or enrollment 
certification.  See 38 C.F.R. § 21.4131(a).  In this case, as 
already noted, the appellant's application was received on 
May 7, 1997, hence benefits are not payable prior to May 7, 
1996.  This result conforms with the express purpose of 
Chapter 35 benefits, in that there is no evidence of record 
that the appellant's education prior to May 1996 was 
"impeded" or "interrupted" by the veteran's disability.  
Moreover, there no evidence of record that the appellant 
completed his schooling with the intent that the VA would 
reimburse his tuition.  See 38 U.S.C.A. § 3500; Erspamer, 9 
Vet. App. at 509.  While Dependents' Educational Assistance 
may have been established effective June 1989, the appellant 
did not submit an application for benefits until May 1997, 
and the law only allows retroactive payment one year prior to 
the claim.  See 38 C.F.R. § 21.4131(a).  "To hold otherwise 
would conflict with the express intent of [Chapter 35]."  
Erspamer, 9 Vet. App. at 510.

The Board has reviewed the arguments by and on the 
appellant's behalf, and the Board understands the underlying 
contention that the appellant could not have filed his claim 
earlier because it had not yet been determined that the 
veteran met the criteria for entitlement to the educational 
benefit involved.  However, the Court has made it clear that 
the law only allows retroactive payment for a period of one 
year prior to the date of receipt of the appellant's claim, 
and the Board is bound by the holdings of the Court. 

It appears that the appellant's arguments focus primarily on 
the interpretation of the phrase "first finds," as used in 
38 U.S.C.A. § 3512.  The Board points out that 38 U.S.C.A. 
§ 3512 sets forth the criteria for periods of eligibility.  
The phrase "first finds" is utilized in that statute for 
the purpose of determining an individual's beginning and 
ending dates of eligibility.  However, eligibility is but one 
part in determining an award and payment of Chapter 35 
benefits.  With respect to award of Chapter 35 benefits, as 
noted earlier, the regulations indicate that no award may 
begin more than one year before the date an application is 
received.  38 C.F.R. § 21.4131(a).  

In summary, the law is clear that awards of educational 
assistance benefits in this case can not commence more than 
one year prior to date of receipt of the appellant's 
application for benefits.  The Board is bound by the laws 
enacted by Congress, and interpreted by the Court, and is not 
free to ignore or make exceptions to those laws.  In 
conclusion, as analyzed above, there is no legal basis for a 
retroactive award of educational assistance benefits pursuant 
to Chapter 35, Title 38, United States Code, prior to May 7, 
1996, and the appellant's claim for retroactive benefits must 
fail.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

